190 F.2d 887
CHARLESv.UNITED STATES.
No. 12843.
United States Court of Appeals, Ninth Circuit.
July 23, 1951.

E. J. Botts, Honolulu, T. H., Wayne M. Collins, San Francisco, Cal., for appellant.
Howard K. Hoddick, Acting U. S. Atty., Nat Richardson, Jr., Asst. U. S. Atty., Honolulu, T. H., Chauncey Tramutolo, U. S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS, HEALY and ORR, Circuit Judges.
PER CURIAM.


1
Appellant, Ilene Charles, alias Arlene Charles, was charged by information with having violated 26 U.S.C.A. § 2550(a). She waived jury trial, was tried by the court without a jury and was found guilty. From a judgment sentencing her to pay a fine of $2500 and to be imprisoned for a year and a day she has appealed. The only question presented is whether the evidence warranted the finding of guilt. It did. Accordingly, the judgment is affirmed.